DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on 15 January 2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Response to Amendment
The amendment filed on 18 February 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 18 February 2021, with respect to the rejection of claims 1-12 have been fully considered and are persuasive, in view of the present amendments.  The rejection of these claims has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the previously cited prior art does not appear to disclose the claimed method, for generating a fluorescent photograph using a fluorescence microscope, the fluorescence microscope being provided with a plurality of optical channels, each optical channel corresponding to the light of a different wavelength, the method comprises: separately snapping fluorescence images produced by illuminating the sample with light from a plurality of optical channels of the fluorescence microscope; then merging each of the fluorescent images into one image to generate a fluorescent photograph of the sample; characterized in that, after a fluorescence image generated by the light of an optical channel is snapped, the fluorescent image generated by the light of said optical channel can be re-snapped and the original fluorescent image can be replaced with the re-snapped fluorescent image, without re-snapping a fluorescent image generated by the light of other optical channel which has already been snapped (emphasis added by Examiner).
Claims 2-12 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	26 March 2021